DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/22/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kelvin Varghese (Reg. no. 71,565) on 11/30/2021.
The application has been amended as follows: 
IN THE CLAIMS: Amend claims 1, 7, and 13:
1.	(Currently Amended) An ultrasound imaging system, comprising:
an interface circuit coupled to an ultrasound imaging component, the interface circuit arranged to receive a plurality of image data frames, wherein the plurality of image data frames are representative of a target tissue; and
a processing circuit in communication with the interface circuit,
wherein the processing circuit is arranged to determine a delay profile for the ultrasound imaging component in relation to the target tissue based on the plurality of image data frames,
wherein the processing circuit is arranged to determine a phase aberration correction configuration for a sequence of one or more shear wave pulses based on the delay profile,
wherein the sequence of one or more shear wave pulses is associated with the ultrasound imaging component and a stiffness measure of the target tissue, and
wherein  of one or more shear wave pulses comprises 

7.	(Currently Amended) The ultrasound imaging system of claim 1, wherein  of one or more shear wave pulses further comprises a transmit tracking pulse after the push pulse and a receive tracking pulse after the transmit tracking pulse.

13.	(Currently Amended) A method of ultrasound imaging diagnostic, comprising:
receiving, from an ultrasound imaging component, a plurality of image data frames representative of a target tissue;
determining a delay profile for the ultrasound imaging component in relation to the target tissue based on the plurality of image data frames; and
determining a phase aberration correction configuration for a sequence of one or more shear wave pulses based on the delay profile, the sequence of one or more shear wave pulses 4Application No. 16/331,185Docket No. 2016P00990WOUS / 44755.1746US01associated with the ultrasound imaging component and a stiffness measure of the target tissue, wherein  of one or more shear wave pulses comprises

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments with the examiner’s amendments are sufficient to overcome the §112(b) rejection raised in the previous Office Action.
Within the context of shear wave elastography, the prior art of record to does not teach or reasonably suggest the following:
“wherein the processing circuit is arranged to determine a phase aberration correction configuration for a sequence of one or more shear wave pulses based on the delay profile, wherein the sequence of one or more shear wave pulses is associated with the ultrasound imaging component and a stiffness measure of the target tissue, and wherein the sequence of one or more shear wave pulses comprises a push pulse” (claim 1);
“determining a phase aberration correction configuration for a sequence of one or more shear wave pulses based on the delay profile, the sequence of one or more shear wave pulses associated with the ultrasound imaging component and a stiffness measure of the target tissue, wherein the sequence of one or more shear wave pulses comprises a push pulse” (claim 13).
Angelsen et al., US 7,273,455 B2 is cited as prior art relevant to the invention as disclosed and claimed. Angelsen et al. teach determining a phase aberration correction configuration for a sequence of one or more ultrasound waves based on a delay profile, wherein the delay profile is determined from a plurality of image data frames (col. 9, line 55 - col. 10, line 58); but does not teach that the phase aberration correction configuration is for a sequence of one or more shear wave pulses (comprising a push pulse) based on the delay profile, the sequence of one or more shear wave pulses associated with the ultrasound imaging component and a stiffness measure of the target tissue as recited in the claims.
Carrascal et al., “Phase Aberration and Attenuation Effects on Acoustic Radiation Force-Based Shear Wave Generation” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 63, No. 2, Feb 2016 (see IDS dated 3/7/2019) investigated the effects of phase aberration and attenuation on shear wave pulses, but do not teach or reasonably suggest determining a phase aberration correction configuration for a sequence of one or more shear wave pulses (comprising a push pulse) based on the delay profile, the sequence of one or more shear wave pulses associated with the ultrasound imaging component and a stiffness measure of the target tissue as recited in the claim(s). On the contrary, Carrasscal et al. appears to teach applying attenuation correction (but not phase aberration correction) to shear wave pulse because the effects of attenuation dominate while phase aberration appears relatively insignificant (see sections IV. Discussion, and V. Conclusion). Accordingly, since phase aberration in shear wave pulses (particularly push pulses) appears to be relatively insignificant (as evidenced by Carrasscal et al.), correction thereof would not have been obvious to the ordinarily skilled artisan because any benefit would be expected to be insignificant/minimal at best.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793